            Case 2:19-cv-05544-GMS Document 7 Filed 01/27/20 Page 1 of 3



 1   Eric Baum NY#2591618 (Admitted Pro Hac Vice)
 2   Andrew Rozynski NY#5054465 (Admitted Pro Hac Vice)
     EISENBERG & BAUM, LLP
 3   24 Union Square East
     Fourth Floor
 4
     New York, NY 10003
 5   Telephone No. 212-353-8700
     Facsimile No. 212-353-1708
 6   E-mail: ebaum@EandBLaw.com
 7           arozynski@EandBLaw.com

 8   William A. Richards #013381
     Peter A. Silverman #020679
 9
     BASKIN RICHARDS PLC
10   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
11   Telephone No. 602-812-7979
12   Facsimile No. 602-595-7800
     E-mail: brichards@baskinrichards.com
13            psilverman@baskinrichards.com
14   Attorneys for Plaintiff
15
                           IN THE UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF ARIZONA
17
       Paula Riegler,
18                                                       Case No. CV-19-05544-PHX-GMS
19
                                           Plaintiff,
                                                         NOTICE OF VOLUNTARY
20     v.                                                DISMISSAL WITHOUT
                                                         PREJUDICE
21     Maricopa County Special Health Care
22     District d/b/a Valleywise Health,

23                                        Defendant.
24
             Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Paula
25
     Riegler (“Plaintiff”), through undersigned counsel, hereby gives notice that Plaintiff is
26
     voluntarily dismissing without prejudice her Complaint against Defendant Maricopa County
27   Special Health Care District d/b/a Valleywise Health. Defendant has not been served, and
28   Plaintiff therefore voluntarily dismisses this action without Court order.
                                          Case 2:19-cv-05544-GMS Document 7 Filed 01/27/20 Page 2 of 3



                                      1
                                           DATED this 27th day of January, 2020.
                                      2

                                      3                                    BASKIN RICHARDS PLC
                                      4

                                      5                                    /s/ Peter A. Silverman
                                                                           William A. Richards
                                      6                                    Peter A. Silverman
                                      7                                    2901 N. Central Avenue, Suite 1150
                                                                           Phoenix, AZ 85012
                                      8
                                                                           AND
                                      9

                                     10                                    EISENBERG & BAUM, L.L.P.
                                                                           Eric Baum, Esq.
                                     11                                    Andrew Rozynski, Esq.
2901 N. Central Avenue, Suite 1150




                                     12                                    24 Union Square East
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                                           Fourth Floor
                                     13                                    New York, NY 10003
                                                                           Attorneys for Plaintiff
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                               2
                                              Case 2:19-cv-05544-GMS Document 7 Filed 01/27/20 Page 3 of 3



                                      1                               CERTIFICATE OF SERVICE
                                      2
                                               I hereby certify that on January 27, 2020, I electronically transmitted the attached
                                      3   document to the Clerk’s Office using the CM/ECF system for filing.
                                      4

                                      5   /s/ Cristina McDonald

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                     3
